           Case 4:09-cv-04479-JSW Document 416 Filed 03/06/20 Page 1 of 3




 1

 2

 3                                    UNITED STATES DISTRICT COURT
 4                                 NORTHERN DISTRICT OF CALIFORNIA
                                              OAKLAND DIVISION
 5

 6   SPEEDTRACK, INC.,                                      )   Case No. 4:09-cv-04479-JSW
                                                            )
 7                           Plaintiff,                     )
                                                            )   [PROPOSED] JUDGMENT OF NON-
 8                    vs.                                   )   INFRINGEMENT
                                                            )
 9   AMAZON.COM, INC.; BARNES & NOBLE                       )
     BOOKSELLERS, INC.; J & R ELECTRONICS,                  )
10   INC.; DELL INC.; BESTBUY.COM, LLC;                     )
     SYSTEMAX, INC.; NA TECH DIRECT, INC.;                  )
11   POCAHONTAS CORP; SYX NORTH                             )
     AMERICAN TECH HOLDINGS LLC; NA                         )
12   TECH COMPUTER SUPPLIES INC.;                           )
     OFFICEMAX, INC.; MACY’S, INC.;                         )
13   MACYS.COM, LLC; OVERSTOCK.COM,                         )
     INC.; RECREATIONAL EQUIPMENT, INC.;                    )
14   EVINE LIVE, INC. (f/k/a VALUE VISION                   )
     INTERNATIONAL, INC., DBA                               )
15   SHOPNBC.COM); B &H FOTO &                              )
     ELECTRONICS CORP.; HP INC. (f/k/a                      )
16   HEWLETT-PACKARD COMPANY); RETAIL                       )
     CONVERGENCE.COM, LP, DBA                               )
17   SMARTBARGAINS.COM,                                     )
                                                            )
18                           Defendants.                    )
                                                            )
19

20
              The Court having considered the Parties’ Joint Stipulation and [Proposed] Judgment Of Non-
21
     Infringement (“Joint Stipulation”), and finding good cause thereon, hereby finds as follows:
22
              1.      On November 8, 2019, the Court entered its Claim Construction Order construing
23
     “[category descriptions] having no predefined hierarchical relationship” as:
24
              The category descriptions have no predefined hierarchical relationship. A hierarchical
25            relationship is a relationship that pertains to a hierarchy. A hierarchy is a structure in
              which components are ranked into levels of subordination; each component has zero,
26            one, or more subordinates; and no component has more than one subordinate
27                                                         -1-
     Case No. 4:09-CV-04479-JSW                              [PROPOSED] JUDGMENT OF NON-INFRINGEMENT
28

     4851-6522-4886
           Case 4:09-cv-04479-JSW Document 416 Filed 03/06/20 Page 2 of 3



              component.
 1

 2   (ECF 383 (“Claim Construction Order”) at 5-9.)
 3            2.      On January 10, 2020, SpeedTrack sought clarification from the Court regarding its
 4   construction of “[category descriptions] having no predefined hierarchical relationship.” (ECF 387.)
 5            3.      On February 26, 2020, in response to SpeedTrack’s motion for clarification, the Court
 6   issued an Order modifying its construction of the phrase “[category descriptions] having no
 7   predefined hierarchical relationship,” and modified it to mean:
 8            The category descriptions have no predefined hierarchical relationship. A hierarchical
              relationship is a relationship that pertains to hierarchy. A hierarchy is a structure in
 9            which components are ranked into levels of subordination; each component has zero,
              one, or more subordinates; and no component has more than one superordinate
10            component.
11            Category descriptions based on predefined hierarchical field-and-value relationships
              are disclaimed. “Predefined” means that a field is defined as a first step and a value
12            associated with data files is entered into the field as a second step. “Hierarchical
              relationship” has the meaning stated above. A field and value are ranked into levels of
13            subordination if the field is a higher-order description that restricts the possible
              meaning of the value, such that the value must refer to the field. To be hierarchical,
14            each field must have zero, one, or more associated values, and each value must have
              at most one associated field.
15

16   (ECF 412 at 12.)
17            4.      The Court further stated that “[a]s used in the construction, the terms ‘field’ and
18   ‘value’ mean nothing more complicated than ‘a category’ and ‘an example of that category’ (e.g.,
19   ‘language’ and ‘French’).” (ECF 412 at 12:1-3).
20            5.      In view of the Court’s modified construction of the phrase “[category descriptions]
21   having no predefined hierarchical relationship” and Plaintiff’s determination thereon as set forth in
22   the Parties’ Joint Stipulation, none of Defendants’ accused products or services infringe, either
23   literally or under the doctrine of equivalents, any claim of the ’360 Patent as Defendants’ accused
24   products and services use field-and-value relationships, as those terms are used in the Court’s
25   modified construction.
26            6.      Accordingly, for the reasons set forth above in Paragraph 5, Defendants’ accused
27                                                         -2-
     Case No. 4:09-CV-04479-JSW                              [PROPOSED] JUDGMENT OF NON-INFRINGEMENT
28

     4851-6522-4886
           Case 4:09-cv-04479-JSW Document 416 Filed 03/06/20 Page 3 of 3




 1   products and services do not infringe, literally or under the doctrine of equivalents, any claim of US
 2   Patent 5,544,360 under the Court’s modified construction of the phrase “[category descriptions]
 3   having no predefined hierarchical relationship.”
 4   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
 5            JUDGMENT of non-infringement of United States Patent No. 5,544,360 is entered in favor
 6   of Defendants for the reason that Defendants’ accused products and services do not infringe, literally
 7   or under the doctrine of equivalents, any claims of US Patent 5,544,360 under the Court’s modified
 8   construction of the phrase “[category descriptions] having no predefined hierarchical relationship.”
 9            Final judgment is hereby entered in favor of Defendants and against Plaintiff on Plaintiff’s
10   claims for infringement of the ’360 Patent.
11            The Clerk is directed to enter this final judgment.
12            IT IS SO ORDERED.
13
             March 6, 2020
     Date: __________________________                       _______________________________
14                                                                United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27                                                         -3-
     Case No. 4:09-CV-04479-JSW                              [PROPOSED] JUDGMENT OF NON-INFRINGEMENT
28

     4851-6522-4886
